ORDER
PER CURIAM.
Thomas E. Bibbs appeals from the denial of his Rule 24.035 motion to vacate the judgment convicting him of two counts of possessing a forging instrumentality (§ 570.100, RSMo 1994) and one count of forgery (§ 570.090, RSMo 1994). The motion court dismissed Bibbs’ 24.035 motion to vacate judgment because Bibbs did not file his motion within the rule’s 90-day deadline. The Supreme Court has repeatedly upheld the deadline. Day v. State, 770 S.W.2d 692, 695 (Mo. banc), cert. denied, 493 U.S. 866, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989). Affirmed. Rule 84.16(b).